UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) September 3, 2009 PREMIER FINANCIAL BANCORP, INC. (Exact name of registrant as specified in its charter) Kentucky 61-1206757 (State or other jurisdiction of incorporation organization) (I.R.S. Employer Identification No.) 2883 Fifth Avenue Huntington, West Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number(304) 525-1600 Not Applicable Former name or former address, if changes since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): oWritten communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) PREMIER FINANCIAL BANCORP, INC, INFORMATION TO BE INCLUDED IN THE REPORT Item 5.03.Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On September 1, 2009, the shareholders of Premier Financial Bancorp, Inc. (“Premier”) adopted an amendment to Article IV of Premier’s articles of incorporation to increase the number of authorized shares of Common Stock from 10,000,000 to 20,000,000 common shares without par value.On September 3, 2009, Premier filed with the Secretary of State of the Commonwealth of Kentucky articles of amendment evidencing the amendment to Article IV of Premier’s articles of incorporation adopted by Premier shareholders.The articles of amendment were effective upon filing.A copy of the articles of amendment is included as Exhibit 3.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits (d) Exhibit 3.1 - Articles of Amendment to the Articles of Incorporation of Premier Financial Bancorp, Inc. (as filed with and issued by the Secretary of State of the Commonwealth of Kentucky on September 3, 2009. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PREMIER FINANCIAL BANCORP, INC. (Registrant) /s/ Brien M. Chase Date: September 9, 2009 Brien M. Chase, Senior Vice President and Chief Financial Officer
